Affirmed in unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
T. Terell Bryan appeals the district court’s order adopting the magistrate judge’s report and recommendation and granting Appellees’ motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bryan v. Tatarsky, No. 1:08-cv-03556-TLW, 2011 WL 380070 (D.S.C. Feb. 3, 2011). We also deny Bryan’s pending motion to produce. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.